756 F.2d 1482
REPUBLIC NATIONAL LIFE INSURANCE COMPANY, Plaintiff-Appellee,v.Mrs. Jimmie Leigh TAYLOR, Defendant-Appellee,Lisa Ann Dowling Taylor, Defendant-Appellant.
No. 83-8792.
United States Court of Appeals,Eleventh Circuit.
March 22, 1985.

Robert E. Falligant, Jr., Julian H. Toporek, Savannah, Ga., for defendant-appellant.
Bobby F. Herndon, Savannah, Ga., for appellees.
Appeal from the United States District Court for the Southern District of Georgia.
Before GODBOLD, Chief Judge, CLARK, Circuit Judge, and THOMAS,* District Judge.
PER CURIAM:


1
The court is advised by the parties that they have reached a settlement of the controversy represented by this appeal.  Consequently, the case has become moot.  This court on January 16, 1985, certified a question to the Supreme Court of Georgia and requested that Court's assistance in interpreting the law of Georgia governing the certified question.  752 F.2d 523.


2
We hereby withdraw our request to the Supreme Court of Georgia and notify the Court that the case is moot.  The appeal to our court will be considered DISMISSED at such time as the Georgia Supreme Court dismisses the proceeding in its Court.


3
DISMISSED.



*
 Honorable Daniel H. Thomas, U.S. District Judge for the Southern District of Alabama, sitting by designation